IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANA HARLEY AND PAUL P. BUTLER            : No. 633 MAL 2018
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
RIDERS' CLUB COOPERATIVE AND              :
STATE FARM MUTUAL AUTOMOBILE              :
INSURANCE COMPANY                         :
                                          :
                                          :
PETITION OF: RIDERS' CLUB                 :
COOPERATIVE                               :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.